Citation Nr: 1537280	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-23 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 31, 2006, for the grant of service connection for residuals of a cerebral infarct with the loss of use of the right hand (previously claimed as peripheral neuropathy of the right upper extremity) associated with Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that found clear and unmistakable error (CUE) in a March 2009 rating decision and then granted service connection for loss of use of the right hand effective from August 31, 2006.  

The Veteran appealed the effective date assigned by the May 2010 rating decision, not the finding of CUE, and therefore the Board has characterized the issue on appeal as it appears on the first page of this decision.

The Board notes that medical evidence was added to the claims file after the issuance of the most recent statement of the case/supplemental statement of the case.  Nonetheless, the Board finds that it may adjudicate the appeal without first obtaining from the Veteran a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding the appeal for AOJ review, because the Board finds that the evidence is not additional pertinent evidence.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDINGS OF FACT

1.  In a December 2002 rating decision the RO denied service connection for peripheral neuropathy of the right upper extremity and notice of that decision was mailed to the Veteran later in December 2002. 

2.  While the Veteran in May 2003 filed a timely notice of disagreement (NOD) to the December 2002 rating decision, he did no perfect an appeal by filing a Substantive Appeal after the issuance of the February 2004 statement of the case (SOC).

3.  The December 2002 rating decision is final.  

4.  The Veteran's next claim of service connection for peripheral neuropathy of the right upper extremity/loss of use of the right hand was received by the RO on August 31, 2006. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2006, for the award of service-connection for residuals of a cerebral infarct with the loss of use of the right hand (previously claimed as peripheral neuropathy of the right upper extremity) have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Veteran is challenging, in substance, the initial effective date assigned following the grant of service connection for peripheral neuropathy right upper extremity/loss of use of the right hand.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Milwaukee VA Medical Center as well as his identified private treatment records.  See 38 U.S.C.A. § 5103A(b).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's electronic VA claim's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran seeks an effective date prior to August 31, 2006, for the award of service-connected for peripheral neuropathy right upper extremity/loss of use of the right hand.  The Veteran and his representative appear to argue that the claimant should be awarded an effective date in the 1990's because his medical records showed problems with his right hand since this time or on July 9, 2001, the effective date VA assigned for the grant of service connection for his diabetes mellitus because the problems with his peripheral neuropathy of the right upper extremity/loss of use of the right hand were a residual of his diabetes mellitus that had already manifested itself at that time and were even discussed by the January 2002 VA examiner.

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2015).

With the above laws and regulations in mind, the Board notes that in August 2002 the Veteran filed a claim of service connection for peripheral neuropathy of the right upper extremity.  In a December 2002 rating decision, the RO denied this claim.  Later in December 2002, the RO mailed the Veteran notice of this decision.  While the Veteran in May 2003 filed a timely NOD to the December 2002 rating decision, the Board nonetheless finds that the December 2002 rating decision became final when he failed to thereafter perfect his appeal by filing a Substantive Appeal after the issuance of the February 2004 SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Following the final rating decision in December 2002, the record shows that the Veteran submitted his next claim of service connection for right upper extremity disability on August 31, 2006.  This is the date from which service connection was established; the date of claim to reopen, which is consistent with the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the grant of service connection may be no earlier than the August 31, 2006 claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date prior to August 31, 2006, for the grant of service-connection for residuals of cerebral infarct with loss of use of right hand (previously claimed as peripheral neuropathy of the right upper extremity) associated with Type II Diabetes Mellitus, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


